Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 10-15 and 30-34 are withdrawn.
Claims 1-9 and 16-29 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Foreign language references have been considered to the extent that an English language translation, statement of relevance or abstract has been provided to the Examiner. 

Withdrawn rejections
Applicant's amendments and arguments filed 1/20/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 16-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gane et al. (EP2168572) and Tvedten, SL. (US 6663860) and Robertson et al. (BioScience 2008;58(2):165-170). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    267
    566
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claim 1, Gane et al. teach in claim 1:

    PNG
    media_image2.png
    323
    1379
    media_image2.png
    Greyscale

	Gane et al. name, for example hydrochloric, sulphuric and phosphoric acids  (claim 5). An acid is an H3O+ ion donor. The instant specification teaches that an H3O+ ion donor is a Bronsted acid and/or an acid salt, i.e., a salt containing an acidic hydrogen or any strong acid, medium-strong acid or weak acid (page 12, lines 22-23; page 15, lines 19-23) such as sulfphuric, hydrochloric and phosphoric acids (page 15, line 28 through page 16, line 3). 
	Gane also teach that the active agent can be a pesticide (claim 10) such as limonene (claim 11) for use in agricultural applications (claim 15).
	With regard to instant claims 6 and 7, these are product by process steps. Please note that in product-by-process claims, “once a product appearing to be substantially 
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to instant claim 8, Gane et al. teach in claims 3 and 4: 

    PNG
    media_image3.png
    123
    1360
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    114
    1343
    media_image4.png
    Greyscale

	With regard to instant claim 9, Gane et al. teach the composition in the form of an aqueous suspension ([0031, 0033, 0056]; claim 2). 
	With regard to instant claims 5 and 23-26, Gane et al. teach in claim 7:

    PNG
    media_image5.png
    155
    1363
    media_image5.png
    Greyscale

In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claims 27-29, Gane et al. teach an aqueous suspension with a solids content of 30 ± 5 wt% [0069]. See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claim 1, Tvedten teaches that in the pesticide art, rotenone and limonene are considered functionally equivalent botanical pesticides (claim 65).
	With regard to instant claim 1, Robertson et al. teach that rotenone is a commonly used organic pesticide that is routinely used in quantities up to hundreds of metric tons (page 165). 
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Gane et al. is that Gane et al. do not expressly teach rotenone as the active agent in a weight ratio to the carrier of 0.1:1 to 20:1; 1:1 to 15:1; 1.5:1 to 10:1 or 2:1 to 5:1 or the absolute water solubility of the aquatic pesticide rotenone of instant claims 2 and 16-18. This deficiency in Gane et al. is cured by the teachings of Tvedten and Robertson et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pesticide formulation research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pesticide technology— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ rotenone as the active agent in the carrier of Gane et al., as suggested by Tvedten and Robertson et al., in a weight ratio to the carrier of 0.1:1 to 20:1; 1:1 to 15:1; 1.5:1 to 10:1 or 2:1 to 5:1 or the absolute water solubility of the aquatic pesticide rotenone of instant claims 2 and 16-18, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Gane et al. teach and suggest using the botanical pesticide limonene (claim 11; [0045, 0075-0078]), which renders obvious other botanical pesticides to the ordinary artisan, and Tvedten provides the nexus teaching that limonene and rotenone are botanical pesticides. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297, 301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). Indeed, as taught by Robertson et al., rotenone is extremely well-known to the pesticide artisan and is 
With regard to the absolute water solubility of the aquatic pesticide rotenone of instant claims 2 and 16-18, such is an inherent property of rotenone. 
With regard to the weight ratio of rotenone to the carrier of 0.1:1 to 20:1; 1:1 to 15:1; 1.5:1 to 10:1 or 2:1 to 5:1, the Examiner has the following rationale. Gane et al. do teach and suggest adding pure limonene or diluted limonene to the calcium carbonate carrier [0075] thus teaching that the concentration of the limonene can be varied. Furthermore, the pore volume of the calcium carbonate can vary from 20-99 volume % (claim 8) such that in low volume embodiments less active agent will be absorbed into the pores to achieve ratios of 0.1:1, for example, and in high volume embodiments more active agent will be absorbed into the pores to achieve ratios of 5:1, for example. It might be desirable to have a low amount of rotenone relative to the calcium carbonate carrier to serve as an anesthetic to reef fishes for capture as suggested by Robertson et al. (page 168, upper right column) or higher amounts relative to the calcium carbonate carrier to eliminate alien species or unsuitable fishes as suggested by Robertson et al. (page 165, upper left column).  It is then merely routine optimization of the concentration of active agent and the porosity of the calcium carbonate to achieve a weight ratio of rotenone to the carrier of 0.1:1 to 20:1; 1:1 to 15:1; 1.5:1 to 10:1 or 2:1 to 5:1 to achieve the desired effect with a reasonable expectation of success. 
From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as 
Response to Arguments:
Applicant’s arguments filed 1/20/21 have been carefully considered but are not persuasive. Applicant asserts that: “Neither Tvedten or Robertson, nor their combination, cures the deficiencies in the teachings of Gane.” (page 12 of Remarks) and notes that Tvedten teaches rotenone and limonene as pesticides (page 13 of remarks). Applicant argues that: “Tvedten recites a list of many possible agents that can be included in a pesticide composition. Rotenone is one of many examples of agents recited in Tvedten. Tvedten does not teach or suggest selecting rotenone from among the long list of possible agents recited therein, nor a composition as claimed that contains rotenone, nor any reason to replace limonene in a composition described in Gane with rotenone.” Respectfully, the Examiner cannot agree. A prima facie case of obviousness is made by presenting evidence that the "reference teachings would appear to be sufficient for one of ordinary skill in the relevant art having the references before him to make the proposed substitution, combination or other modification." In re Lintner, 458 F.2d 1013, 1016 (CCPA 1972). In the instant case, it is mere substitution of one well known pesticide (limonene) for another (rotenone) with the predictable expectation that rotenone will function as a pesticide with a reasonable expectation of success. The courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Cir. 2008). And the Examiner cited: Where two known In re Fout, 675 F.2d 297, 301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). Thus it is entirely obvious to substitute limonene with rotenone from the very limited list of 8 pesticides (rotenone, ryania (and ryanodine), sabadilla, hellebore, limonene, linalool, and nicotine) named by Tvedten with a reasonable expectation of success. 
On page 14 of remarks, Applicant characterizes Robertson as teaching extremely expensive rotenone and aqueous preparations. However, the Examiner is not relying on Robertson for those teachings but rather as described above. 
On page 15 of remarks, Applicant cites MPEP 2143, part I A and asserts the vapor pressure of limonene is about 1.6 mm Hg at 25 °C and the vapor pressure of rotenone is about 6.9 X 10-10 mm Hg at 25 °C and thus rotenone would not be released in the air from a surface treated calcium carbonate carrier. The ordinary artisan in this art is well aware of rotenone’s vapor pressure and would not expect it to be released into the air but rather be applied as an aqueous suspension of Gane and rotenone is well known as an aquatic pesticide by the ordinary artisan. Thus it is fully expected to be released in water.
On page 16 of remarks, Applicant asserts that Gane teaches that rapid disintegration can occur if a hydrophobic agent is loaded and rotenone is a hydrophobic compound. However Gane employs hydrophobic compounds such as limonene, which is an aliphatic hydrocarbon monoterpene and thus a hydrophobic compound. Applicant’s arguments on this point are not persuasive. 
In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Nor can such argument take the place of evidence lacking in the record. Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977). Applicant’s argument is not persuasive.
On page 17 of remarks, Applicant asserts that: “The combination of Gane, Tvedten and Robertson does not teach or suggest a composition containing rotenone and a surface-reacted calcium carbonate, nor the results, described in the application, showing that, after seventeen (17) days in water, concentrations of rotenone from a composition, as claimed, are at least 3 times higher compared to a composition that does not contain a surface-reacted calcium carbonate.” Respectfully, this argument is not persuasive. The data Applicant is referencing is: “…on day 17 the concentration of rotenone was 3.25 times higher on the beaker with the CFT Legumine mixed with SRCC than in the one with just CFT Legumine.” Even if the result is somehow an unexpected result, the claims are not commensurate in scope because they do not require CFT Legumine. Furthermore, the data is not comparative with the closest prior art of Gane. It is applicant’s burden to demonstrate unexpected results over the closest prior art. See MPEP 716.02, also 716.02 (a) - (g). Furthermore, the unexpected results Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). 
In reviewing the data, Figure 3 is:

    PNG
    media_image6.png
    410
    704
    media_image6.png
    Greyscale

The data is so close that there does not appear to be any statistically significant difference at any time point but rather a minor difference in degree. 
For at least these reasons, Applicant’s arguments are not persuasive. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613